Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Dow Vandivere, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition and the district court’s order denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vandivere v. Stansberry, No. 2:09-cv-00037-JBF-TEM, (E.D. Va. Feb. 6, 2009 & March 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.